Citation Nr: 1820115	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-27 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for tuberculosis.

2. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1982 to November 2009.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

A hearing in this matter was held before the undersigned Veteran's law judge in Honolulu, Hawaii in September 2015. The transcript is of record. 


FINDINGS OF FACT

1.  Sleep apnea was first manifest during service.

2.  The Veteran ddoes not have active active tuberculosis, or residuals tuberculosis.  Disability is not established. 


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred in wartime service.  38 U.S.C. § 1110 (2012).

2.  Active tuberculosis was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.207, 3.309, 3.371 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

All duties under VCAA have been met. During the hearing, the VLJ clarified the issues, asked if there was any outstanding evidence, explained the concept of service connection, held the file open so as to provide an opportunity to submit evidence, and identified potential evidentiary defects.  The actions of the VLJ comply with 38 C.F.R. § 3.103.

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki , 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Sleep Apnea

The Veteran honorably served his nation for many years and reached the rank of E8.  The Veteran underwent a sleep study in 2011 and was diagnosed with obstructive sleep apnea. Statements from the Veteran and from fellow Marines state that he began snoring while in service, around 2004. A May 2013 statement submitted by his wife states that the Veteran would snore and gasp for air in his sleep, and that she noticed this when she first met him in 2007. 

This VLJ had an opportunity to listen to testimony and finds the testimony regarding in-service sleep issues to be credible.  We reject the idea that sleep apnea did not exist until he was tested.  Testing established and confirmed a diagnosis.  His manifestations clearly predated the testing; otherwise he would not have been tested for sleep apnea.  

The Veteran has sleep apnea and we cannot dissociate the post service diagnosis from the credible in-service manifestations.  Service connection is granted.


Tuberculosis

Tuberculosis is a chronic disease.  38 U.S.C. § 1101.  However, the law provides that this status attaches to "active" tuberculosis.  38 U.S.C. § 1101(3).  Regardless, in all service connection (compensation) cases, the law provides that there must be disability resulting from disease or injury, even if the disease is recognized as chronic.  38 U.S.C. §§ 1110. 1131.

In August 2011, after hospitalization for a possible heart attack, the Veteran underwent a CT scan that showed a pulmonary nodule. QuantiFERON testing was positive for tuberculosis. However, medical records identify it as latent tuberculosis, as the Veteran had no symptoms of active tuberculosis other than a chronic cough. The Veteran received nine months of preventative INH treatment. A followup CT scan in August 2012 found no significant change in size or appearance of the nodule, and the physician noted that "this likely represents a benign process that requires no further radiologic followup." 

The Veteran received a VA examination in September 2012. The VA examiner reviewed the Veteran's file and opined that there was no objective evidence of active tuberculosis while in service. Although the Veteran had a history of shortness of breath and chronic cough, the examiner stated those symptoms were attributable to his acute pneumonia, bronchitis, and allergic rhinitis/sinusitis. Furthermore, all of the Veteran's tuberculosis tests while in service were negative. 

The Veteran's private physician submitted a statement in November 2011 stating that it is "very possible" that the Veteran's latent tuberculosis was contracted while he was deployed in Iraq. However, the opinion does not offer any information as to  whether the Veteran's tuberculosis may have been active while in service or at any time after service.

The evidence establishes that the appellant was exposed to tuberculosis  We also note that there is a presumption of servie conection for active tuberculosis within three years of separation from service.  The Veteran's testimony has been credible.  However, establishing the presence of active tuberculosis is a medical issue.  Here, there is no proof of active tuberculosis during service or within one year of separation.  The fact that he underwent preventative therapy, does not establish that he had active tuberculosis or that he has or has had disability resulting from active tuberculosis.

Based on the evidence presented above, there is no finding of active tuberculosis or residuals of active tuberculosis.  38 C.F.R. §§ 3.370, 3.371, 3.374 (2017).  In the absence of current disability, there can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 223 (1992).


ORDER

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for tuberculosis is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


